Citation Nr: 1615296	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  06-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, which reopened the claim and denied the benefit sought on appeal. 

In August 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  A January 2013 Board decision held that reopening the claim was appropriate and remanded the issue to the RO via the AMC, in Washington, DC, for further development.  The claim was then returned to the Board.  In a February 2014 decision, the Board denied the claim on the merits.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated the February 2014 Board decision and remanded the issue to the Board for further readjudication.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2013 Supplemental Statement of the Case (SSOC), additional evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in March 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination and medical opinion in April 2013.  The VA examiner diagnosed the Veteran with exotropia and diplopia, and determined that these current diagnoses were defects.  However, as pointed out by the Court in its memorandum decision, the VA examiner did not consider the Veteran's accounts of a worsened condition and variable double vision, which the Veteran believes is evidence that his current eye disorders are deteriorating and are thus diseases and not defects.  In Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009), the Court explained that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and "any worsening - any change at all - might demonstrate that the condition is a disease."  Quirin, 22 Vet. App. at 394-95 (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  In light of the November 2015 Memorandum Decision, the Board finds that an addendum VA medical opinion is required before the claim can be decided on the merits.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file and a copy of this REMAND to the April 2013 VA eye examiner (or another appropriate examiner if unavailable) for an addendum to the April 2013 medical opinion.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed exotropia and diplopia.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records (STRs), as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is asked to provide medical opinions on the following:

(a)  Are the Veteran's currently diagnosed exotropia and diplopia considered congenital defects, or are they congenital diseases?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In determining whether the Veteran's current diagnoses are defects or diseases, the examiner must specifically address the Veteran's accounts of a worsened condition and variable double vision, which the Veteran believes is evidence that his current eye disorders are deteriorating and are thus diseases and not defects.  

(b)  If the Veteran's exotropia and/or diplopia is a congenital defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  

(c)  In contrast, if the Veteran's exotropia and/or diplopia is a congenital disease, please state whether the disease clearly and unmistakably both:  (i) preexisted the Veteran's entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).
(d)  If the Veteran's exotropia and/or diplopia is not congenital in nature, or if it did not clearly and unmistakably preexist the Veteran's service, is it at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?
A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




